ORDER
This matter came before the Supreme Court pursuant to an order issued to the plaintiffs directing them to appear and show cause why the issues raised in this appeal should not be summarily denied and dismissed. In this case the plaintiffs had appealed from the granting of the defendants’ motion for summary judgment.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. In this case plaintiffs had brought suit against the town of Lincoln and Siegmund & Associates for their failure to provide sewage service to the new home that they had constructed. The court is of the opinion that plaintiffs were not direct beneficiaries of the contract between the town of Lincoln and defendant, but instead were incidental beneficiaries and not intended to benefit from the contract other than as members of the public in that area of the town.
For these reasons the plaintiffs’ appeal is denied and dismissed, the judgment appealed from is affirmed, and the papers of the case are remanded to the Superior Court.
WEISBERGER, Acting C.J., did not participate.